Honorable Robert D. Penn
County Attorney
Reeves County
Pecos, Texas
Dear Sir:                  Opinion No. O-2982
                           Re: 1940 Census of Reeves County
           We have your letter of December 17, 1940, which reads
in part as follows:
          "Reeves county has had one person for
   County and District Clerk by reason of the fact
   that the census report for 1930 showed the pop-
   ulatlon to be less than 8000, as provided by
   Art. V, Set, 20; Art. 1903, R.C.S,
          "On June 11th the County Judge of Reeves
   County received a certificate from the Super-
   visor of Census that the population of Reeves
   County was 7,981, After this date several
   newspapers of general circulation published
   the official census of Reeves County as 8,187.
   The County Clerk then wrote the newspapers
   and supervisor for a correct statement of the
   census and in about two weeks severalof the
   newspapers published the official census as
   7,981 (others did not correct their orlglnal
   statements) a The supervisor then wrote the
   County Clerk that the official census that he
   had sent into Washington was 8,003.
          "Under these circumstances we were at a
   loss to know how to print the General Election
   Ballot. In the democratic primary Mr. W.E.
   Reeder was nominated for the County and Dis-
   trict Clerk. We knew that If the census show-
   ed a population over 8000 the office would be
   divided as per your opinion No. o-2561 To: K.D.
   Hall, County Attorney, Refugio County, Dated
   July 25, 1940 and citations thereunder.
          "Knowing the foregolng and that the census
   had been published two ways the County Judge was
Honorable Robert D, Penn, page 2          o-2982


    advised to have the office of District Clerk
    printed on the ballot, which was done and Mrs.
    Vannie Hester Ingle was elec,tedto that office.
    The County Judge was also advised to print upon
    the ballot the office of County and District
    Clerk which was done and W, E. Reeder was elect-
    ed to that office,
           "As I see the matter at this time we are
    faced with several questions. First, which census
    report will control? I have no case or statu-
    tory authority to present upon this question as
    I have been unable to find any. If the last
    report of the supervisor may be taken as offi-
    cial then the office is divided. If this re-
    port is not official then which newspaper re-
    port is official or should we consider official
    the report of the supervisor to the County Judge
    on June 11, 1940.
           "Secondly, if the official report is over
    8000 then who is elected District Clerk as both
    candidated were elected, one for District Clerk
    and the other for County and District Clerk."
             We have made an independent investigation of the Fed-
eral Census Bureau reports and find that the most recent pub-
lished report by the Bureau as of this date is a printed, so-
called preliminary report dated September 9, 1940, which shows
Reeves County to have a population of 7,981. As this report,
though not final, constituted the only official published re-
port of the Federal Census Bureau giving the population of
Reeves County as of the date of the general election, we are of
the opinion that it i-fmst be controlling as regards your question,
Consequently, under the authorities cited in our opinions No,
o-.2561., No, O-2337 and No, O-2591, copies of which are enclosed
herewith, we beiieve that since the population of Reeves County
is less than 8,000 t.hereexists only the one office of county
and district clerk for the term lolii-ll2, to which, according ,to
your letter, W, E, Reeder has 'beenduly elected,
                                    Yotirsvery truly
                               ATTORNFX GENWAL OF TEKAS
WRK:LM:wc                          By s/Walter R, Koch
ENCLOSURES                              Walter R. Koch
                                        Assistant
APPROVED DEC 21, 1940
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL